DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0240200 Korya et al.
Regarding claim 1, Korya teaches a composite assembly (paragraph 0001), comprising:
a laminate of fibre plies 23 impregnated with a laminate matrix material (paragraph 0013); 
a pad of fibre plies 22 impregnated with a pad matrix material, wherein the pad is bonded to the laminate (paragraph 0013); and
a part 1 comprising a body with a plurality of protrusions 13 which extend from the body (paragraph 0046) and penetrate at least some of the fibre plies of the pad (paragraph 0049), wherein no protrusions penetrate the laminate (paragraph 0051), and
wherein the plurality of protrusions and the body are bonded with the pad (paragraph 0051).

Regarding claim 7, Korya teaches that the pad is bonded to the laminate by a co-cured joint (paragraph 0051).
Regarding claim 8, Korya teaches that the pad matrix material contacts the protrusions (when the protrusions are forced into the matrix material) to form co-bonded joints which bond the pad to the protrusions (paragraphs 0049-0051). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0240200 Korya et al as applied to claim 1 above, and further in view of US 5,868,886 Alston et al.
Regarding claim 2, Korya teaches the assembly but does not teach a stepped lap or scarf joint. Alston teaches repair of a damaged FRP material used in aircraft technology (column 1, lines 11-13) where the patch is bonded to the product via a stepped lap or scarf joint (column 4, lines 47-52). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the joints of Alston in the product of Korya because this increases the potential shape applications for Korya. 

Regarding claim 4, Korya teaches the assembly but does not teach the stack or areas. Alston teaches repair of a damaged FRP material where the pad comprises a stack of three or more layers; each layer comprises one or more of the pad plies; each layer has a different area; and the areas of the layers decrease monotonically from a base layer with the largest area to an apex layer with the smallest area (figure 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the joints of Alston in the product of Korya because this increases the potential shape applications for Korya.

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0240200 Korya et al as applied to claim 1 above, and further in view of US 2016/0297138 De Traglia Amancio Filho et al (hereinafter ‘138).
Regarding claim 6, Korya teaches the assembly but does not teach that the body and the protrusions are formed from a metal material. One reading Korya as a whole would appreciate that Korya is not particularly concerned with the material of the body, only that it is manufactured by additive technology (paragraph 0044). ‘138 teaches a joint used in aviation technology (paragraph 0003), including a part 1 bonded to a laminate of fiber plies 7 and a pad of fiber plies 7’ (figure 5), where the body and the protrusions 5 are formed from a metal 
Regarding claim 9, Korya teaches the assembly but does not teach a plurality of units. ‘138 teaches a joint used in aviation technology (paragraph 0003), including a part 1 bonded to a laminate of fiber plies 7 and a pad of fiber plies 7’ (figure 5), and a plurality of units, each unit comprising: a said pad of fibre plies impregnated with a pad matrix material, and a said part comprising a said body with protrusions extending from the body, wherein the protrusions penetrate at least some of the fibre plies of the pad; and the pad of each unit is bonded to the laminate (figure 6). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the duplication of ‘138 in the product of Korya because multiple joints allow for more bonds with the same parts, increasing the applications for the product. 

Response to Arguments
Applicant’s arguments with respect to ‘138 have been considered but are moot because the new ground of rejection (Korya) does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megha M Gaitonde whose telephone number is (571)270-3598. The examiner can normally be reached Monday-Friday 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/MEGHA M GAITONDE/Primary Examiner, Art Unit 1781